Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants response (9/17/2021) to the Restriction Election Requirement dated 7/21/2021. Applicants have elected Group I, and central nervous system disorders (disease), and the following compound for examination.

    PNG
    media_image1.png
    219
    621
    media_image1.png
    Greyscale

Applicants’ attorney Thomas Palisi further elected encephalitis (nervous system disorder) and anti-inflammatories (additional active agent) for examination on 10/13/2021 (See interview summary).
	Applicants’ argue that groups I and II share unity of invention and the examiner has failed to establish an undue burden to search the asserted groups. In response, it is stated that the special technical feature in both the groups (method, composition) is compound of formula IIb (with R3 selected from substituent(s) of claim 6, claim 7, p 3-4, claim 12 in page 5) which is taught by the prior art (WO 2015/162265). Thus, Groups I-Il are not linked by the same or corresponding special technical feature so as to form a single general inventive concept and restriction is deemed proper.

	Claims 1-19 are pending. Claims 12, 14-15, 19 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. Claims 1-11, 13, 16-18 read on the elected species and are examined to the extent that they read on the species elected.


Application Priority
This application filed 05/08/2020 is a national stage entry of PCT/EP2018/ 080915, International Filing Date: 11/12/2018, claims foreign priority to 17306560.8, filed 11/10/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for select lipophenolic compounds, its composition, the effect of select lipophenolic derivatives of resveratrol on MMP-9 activity (Example 2, Fig. 3, Fig. 4), effect of select Lipophenolic Derivative of Resveratrol on In Vitro Vascular Permeability Essay (Example 3, Fig. 5, on Cell Viability Assay (Example 4, Fig. 6), specifically all the results are to the effects of  does not reasonably provide enablement for the prevention of a disease or disorder, (e.g. encephalitis) linked to an exacerbated vascular, lymphatic or mucosal permeability comprising administering to a person in need thereof a compound of formula (I). 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) Nature of the invention:  
The instant claims are directed to:

    PNG
    media_image2.png
    189
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    285
    689
    media_image3.png
    Greyscale

(2) The state of the prior art:  
The instant specification defines “The term `treatment` or `treating` according to the invention means reversing, alleviating, inhibiting the progress of, or preventing the disorder or condition to which such term applies, or one or more symptoms of such disorder or condition” (see page 4, lines 20-22). 
Thus, the instant method of treatment according to Applicants’ includes preventing the disease or condition. 
Encephalitis is an inflammation of the brain that results from either direct infection (i.e., acute encephalitis) or the immune response to an infection (i.e. postinfectious encephalitis or acute demyelinating encephalomyelitis) (See Paediatr Child Health, 1998, Jan-Feb, 3(1), 47-48).
“Prevention” is defined in Webster's New World Dictionary as “to keep from happening; make impossible by prior action.”  See Webster's New World Dictionary, 3rd College Ed., Webster's New World Dictionary Publishing, page 1067 - 1068 (1988). There is nothing of record to provide support that the claimed method "makes impossible" the occurrence of the diseases or disorders claimed. 

Prevention requires the recited method to be completely effective in all patients at all times. It is respectfully pointed out that a method of preventing the diseases or disorders claimed means that the compounds or compositions are administered to subjects that do not have such diseases or disorders. The purpose is to prevent the condition before occurring but not to treat after it has occurred. Slowing or reducing the disease or disorder associated with an exacerbated vascular, lymphatic or mucosal permeability is possible but not complete inhibition or prevention of such conditions. 
Furthermore, the definition of "to prevent" and the "act of preventing" embraces the complete 100% inhibition. Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling the treatment of the condition and is not achieved.
(3) The relative skill of those in the art:  The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art: Despite the advanced training of practitioners in the art, it is still impossible to predict from the specification and prior art that the compounds of formula I will prevent encephalitis from occurring in a subject or prevent from occurring again after treatment. 
It is well established that "the scope of enablement various inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970).

(5) The Breadth of the claims:  The scope of the claims are broad in regards to both the diseases to be prevented as well as the compounds to be used in the instant method claim 1. 
(6) The amount of direction or guidance presented:  The specification provides no guidance to the prevention of any disease or disorder associated with an exacerbated vascular, lymphatic or mucosal permeability.
(7) The presence or absence of working examples: The working examples provided are drawn to data with examples providing support for select lipophenolic compounds, its composition, the effect of select lipophenolic derivatives of resveratrol on MMP-9 activity (Example 2, Fig. 3, Fig. 4), effect of select Lipophenolic Derivative of Resveratrol on In Vitro Vascular Permeability Essay (Example 3, Fig. 5), on Cell Viability Assay (Example 4, Fig. 6), specifically all the results are to the effects of Resv-
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable art such as preventing encephalitis or the treatment of disorder as claimed in a subject.  See MPEP 2164.
(8) The quantity of experimentation necessary:  Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of a disease or disorder associated with an exacerbated vascular, lymphatic or mucosal permeability in a subject with a compound of formula (I) would be much greater than that of enabling the treatment of the same. In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing the disease(s) or condition(s) in humans and animals or how a patient could be kept from ever being susceptible to such conditions. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, Applicants fail to provide information sufficient to practice the claimed invention of using compounds of formula I in prevention of a disease or a disorder in a subject as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-11, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Acta Tropica, 173, 2017, 76-84) in view of Andrus (US 20100185006). 
The instant claims are directed to:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 Applicants have elected encephalitis and a compound of formula IIb for examination. 

    PNG
    media_image1.png
    219
    621
    media_image1.png
    Greyscale

	Chen teaches resveratrol, a natural herbal compound relieves Angiostrongylus cantonensis induced meningo encephalitis by activating sirtuin-1. The results demonstrate the neuroprotective and anti-inflammatory effects of resveratrol against 
	Chen teach that sirtuin-1, which can be activated by resveratrol, is highly expressed in the cortex, hippocampus, cerebellum, and hypothalamus (Ramadori
et al., 2008). Further taught is that levels of pro-inflammatory bio-markers such sas (IL)-1β, IL-5, TNF-alpha and MMP-9 are significantly increased in A. cantonensis infected mice (see Introduction, 76, col. 1, para 1). 
	Chen is not explicit in teaching the elected species in the treatment of encephalitis. 
	Andrus teaches the following 4’ ester resveratrol derivative compound, 3,5-dihydroxy-4'-(9,12-octadecadienoate) stilbene {0138]. Further taught by the reference is that resveratrol (3,5, 4'-trihydroxy-trans-stilbene) is a polyphenol compound, known to be the most potent activator of sirtuins and receives attention in mitigation of inflammation, neuroprotector [0005]. Resveratrol, however, is not an optimal sirtuin activator. Its practical use is also limited due to difficult isolation and stereo-selectively of extracts obtained from plant sources. More significantly, resveratrol is highly unstable due to its potential for oxidation, resulting in the formation of unstable radicals and 
Andrus teaches the following compound (3,5-dihydroxy-4'-(9,12-octadecadienoate) stilbene). 
	 RN   861446-76-6  HCAPLUS
CN   9,12-Octadecadienoic acid (9Z,12Z)-,
     4-[(1E)-2-(3,5-dihydroxyphenyl)ethenyl]phenyl ester  (CA INDEX NAME)

    PNG
    media_image5.png
    244
    934
    media_image5.png
    Greyscale

	Andrus further teach compounds of the invention can be prepared and administered for pharmaceutical uses. Further teaches that pharmaceutical compositions from the compounds with pharmaceutically acceptable carriers, solid or liquid for oral and parenteral dosage forms, e.g. pills (oral), injection e.g. intravenous can be prepared for administration [0183-0184]. 
	From the teachings of Andrus a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use 4’ ester resveratrol derivative compound, 3,5-dihydroxy-4'-(9,12-octadecadienoate) stilbene, a sirtuin activator for resveratrol, another sirtuin activator in treating meningo encephalitis. It is noted that meningo encephalitis is another type of encephalitis. Meningo encephalitis is inflammation of the brain and surrounding tissues usually caused by 
	A person of ordinary skill in the art would have been motivated to use a resveratrol derivative such as 3,5-dihydroxy-4'-(9,12-octadecadienoate) stilbene for another sirtuin activator for resveratrol to treat encephalitis (e.g. meningo encephalitis) in subjects and provide therapeutic benefits. A person of ordinary skill in the art would have been motivated to use a resveratrol derivative or analog which is sirtun activator for resveratrol because Andrus teach that resveratrol, is not an optimal sirtuin activator, its practical use is also limited due to difficult isolation and stereo-selectively of extracts obtained from plant sources and is highly unstable due to its potential for oxidation. 
	As to claims 1-9, from the prior art teachings one of ordinary skill in the art would have been motivated to use a compound of claim 1, for e.g. the elected compound as an alternative to resveratrol in the treatment of encephalitis (central nervous system disorder), linked to exacerbated vascular, lymphatic or mucosal permeability selected from central nervous system disorders for the reasons cited above. As to claim 9, limitation of the disease induced by infectious agents and is selected from CNS disorder, it is noted that Chen’s data are to the effects of resveratrol in Angiostrongylus cantonensis (parasitic nematode) induced meningo encephalitis.
	As to claims 10, 17, wherein the compound is administered in a pharmaceutically acceptable vehicle and in specific dosage forms, Andrus teaches that pharmaceutical compositions can be prepared with pharmaceutically acceptable carriers for administration, for e.g. for oral, intravenous administration. 

	As to claim 13, Chen teaches that pro-inflammatory biomarkers, e.g. IL5, TNF-alpha, MMP-9 are significantly increased in A. cantonensis infected mice. Chen teach meningo encephalitis in A. cantonensis infected mice. Thus, a person of ordinary skill in the art would have found it obvious and motivated to add an additional active agent, e.g. anti-inflammatory agent (elected species) in the method to reduce inflammation in encephalitis subjects. 
	As to claim 18, one of ordinary skill in the art would have found it obvious to administer 1-4 days just before or after the acute phase associated with factors inducing increased vascular, lymphatic or mucosal permeability, for e.g. MMP-9 because Chen explicitly teaches that resveratrol treatment significantly reduced MMP-9 in A. cantonensis induced meningo encephalitis. As to 1-4 days, it is within the skill of a physician to determine the administration period based on condition, improvement of the symptoms of the condition, age etc. Thus, one of ordinary skill in the art would have been motivated to administer during that phase associated with MMP-9, another sirtuin activator, a resveratrol derivative as in the instant claims to reduce the inflammatory marker and thus treat meningo encephalitis in subjects. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image6.png
    147
    698
    media_image6.png
    Greyscale

	As to claims 5, 11 the claims include a limitation of ‘preferably’ in lines 3, 4 (claim 5) and in line 3 (claim 5). Claim 5 is indefinite since the metes and bounds regarding “preferably” are unclear as to whether the claim encompasses a genus of said alkyl chains or alkenyl chain or only with an uneven number of carbon atoms. Claim 11 is indefinite since the metes and bounds regarding “preferably” are unclear as to whether the claim encompasses other periods of administration or only to just before and/or during the acute phase response as claimed. 
	As to claim 5, the claim includes a limitation of ‘advantageously cis double bonds’. Claim 5 is indefinite in regards to advantageous limitation being unclear as to whether the claim encompasses only ‘cis double bonds’ or other types of double bonds. 

	Appropriate correction is required. 

Note: It is noted that there is scope of enablement for the treatment of all diseases/disorders with the compounds as claimed. The rejection has not been made in this action because the claims have been examined to the extent that they read on elected species. 
	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: Crauste, (European Journal of Organic Chemistry, (2014(21), 4548-4561)), teaches select compounds of claim 7, and its potential use in Alzheimer’s disease, Parkinson’s disease and age related macular degeneration. Pany (PLoS One (2012), 7(12), e52888) teaches select compounds of claim 7, and the compounds as select PKC modulators and resveratrol as a PKC modulator. US 20130158070, US 20160120995 teaches select compounds of claim 1 for Alzheimer's disease, Parkinson's disease, asthma, osteoarthritis, rheumatoid arthritis, pain, primary dysmenorrhea, Crohn's disease and ulcerative colitis. 





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.